Citation Nr: 1740245	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for migraine headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to September 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A December 2009 rating decision awarded an increased rating for the Veteran's migraine headaches from 30 to 50 percent, effective June 19, 2009.  As this did not constitute a grant of the maximum benefit sought on appeal (100 percent), including on an extraschedular basis, this matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In September 2016, the Board remanded the Veteran's claims for further development.  A more detailed procedural history is provided therein.  The directed development has been completed and associated with the claims file, and these matters are now returned to the Board for further review.

In August 2017, the Veteran, by way of her representative, filed a waiver of consideration by the agency of original jurisdiction (AOJ) of all evidence associated with the claims file since the issuance of the March 2017 supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304 (2016).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's migraine headaches are shown to be productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's migraine headaches are currently assigned the maximum schedular rating, 50 percent, for the entire period on appeal.

3.  The Veteran's migraine headache symptomatology is contemplated by the schedular rating criteria.

4.  The Veteran is service connected for migraine headaches (50 percent) and vertigo (30 percent, effective April 14, 2017); her combined rating is 50 percent prior to April 14, 2017, and 70 percent thereafter.

5.  The Veteran's service connected disabilities do not render her unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that July 2009 and December 2009 notice letters fully satisfied the notice requirements of the VCAA.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records, VA vocational rehabilitation records, and private treatment records are all in the claims file.  The Veteran has not referenced outstanding records that she wanted VA to obtain.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran was afforded VA examinations in September 2009, March 2010, and November 2016.  She was also afforded a May 2017 VA examination relating to her recently service-connected vertigo.  There is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the last VA examination.   See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  As such, the Board finds these VA examination reports are adequate upon which to base a decision.  

In September 2016, the Board remanded the claims so that the Veteran's VA vocational rehabilitation records and VA treatment records could be associated with the claims file, and so that she could be afforded another VA examination to address the current severity of her migraine headaches.  Subsequently, all of her vocational rehabilitation records and recent VA treatment records were associated with the claims file (note - the vocational rehabilitation records are uploaded in VBMS based on the document dates, not receipt or upload dates), and the Veteran was afforded the recent November 2016 and May 2017 VA examinations, which examiner answered all of the questions posed by the Board.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives.  

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


II. Analysis

A.  Migraine Headaches

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999), Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's migraine headaches are currently assigned a 50 percent disability rating under Diagnostic Code 8100, effective June 19, 2009.  The Veteran seeks an increased rating on an extraschedular basis.  See Claim, June 2009.

The Veteran's migraine headaches are currently rated under Diagnostic Code 8100, which provides a noncompensable rating for characteristic prostrating attacks averaging less than one in 2 months over the last several months; a 10 percent rating for characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating for characteristic prostrating attacks occurring on an average of once a month; and 50 percent for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The rating criteria do not define "prostrating."  "Prostration" is a medical term defined, for example, as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary (32d ed. 2012).

As shown above, the assigned 50 percent rating constitutes the maximum schedular rating available under Diagnostic Code 8100, migraines, and there is no other diagnostic code pertaining to migraine headaches.  Therefore, the Veteran seeks an extraschedular rating.

In her October 2009 notice of disagreement, the Veteran reported that she experienced severe migraines one to two times per week, lasting two to four days.  

Similarly, December 2009 and April 2010 letters from Dr. K.Y. of the VA medical center shows he wrote that the Veteran reported migraines once or twice per week, lasting one to two days.  See VA treatment records, received November 2009 at p.1 of 10.  

A July 2013 VA neurology record shows the Veteran had started topiramate (50 mg), and overall she felt that it helped.  See CAPRI (Minneapolis VAMC), received June 2017 at p.596 of 1075.  A July 2013 VA women's clinic note shows the Veteran reported that since starting topiramate, she had not had headaches accompanied by nausea and vomiting, which was noted as a big improvement.  See CAPRI (Minneapolis VAMC), received June 2017 at p.593 of 1075.  In an August 2013 statement, the Veteran wrote she experienced pain of a level of four to five daily, but that on some days, the pain is an eight to 10 and requires bed rest.  A June 2016 VA pharmacy note shows the Veteran reported currently taking topiramate, that it did not help with pain, but significantly helped with the nausea and vomiting, that it improved her quality of life, and that she was able to attend school and do martial arts and homework despite her headaches.  See CAPRI (Minneapolis VAMC), received June 2017 at p.328 of 1075.  A December 2016 VA treatment record shows she reported only experiencing two major headache days since her one-month follow-up in July 2016 after completing the Chronic Pain Rehabilitation Program (since her one-month follow-up).  See CAPRI (Minneapolis), received June 2017 at p.39 and 45 of 1075.  A May 2017 VA neurology record shows the Veteran increased her topiramate dosage to 125mg, which helped reduce her headache pain intensity from 10/10 to a 5/10, which she felt she could live with, and a possible cephaly device was discussed.  See CAPRI (Minneapolis VAMC), received June 2017 at p.20 of 1075.  A June 2017 VA treatment record shows the Veteran was performing Qi Gong to address vertigo, and she reported that her vertigo and migraines had not flared up over the past week since she was issued a cephaly device.  See CAPRI (Minneapolis), received June 2017 at p.72 of 85.

The Board also notes that the Veteran was enrolled as a college student in a health information management program from 2010 until at least 2014, albeit in 2013 she reported having decreased her courseload due to her migraines, which report is supported by other evidence of record.  See, e.g., Vocational rehabilitation records, received September 2009 at p.44 and 66 of 83; Transcripts, received July 2011 and January 2014; Vocational Rehabilitation records, received September 2009 at p.12 of 83; Statement, August 2013.  An April 2011 vocational rehabilitation record shows the Veteran was also volunteering in a VHA privacy office four hours on Thursdays, and at a long-term care facility on Mondays and Wednesdays for four to five hours each day.  See VA memo, April 2011.  A June 2011 VA treatment record shows she reported completing her associates degree and that she decided to continue in pursuit of a bachelor's degree, that she continued volunteering at VA and enjoyed it, and that she reported "occasional migraines/vertigo at times, but that she is able to cope with these symptoms and they do not interfere with her other goals."  See CAPRI (Minneapolis), received June 2017 at p.870 of 1075.  Subsequent VA records dated through June 2016 show she continued volunteering.  See CAPRI (Minneapolis), received June 2017 at p.339 of 1075.  In addition, VA treatment records show that the Veteran walks 42 miles per week for exercise.  See, e.g., CAPRI (Minneapolis), received June 2017 at p. 530 and 538 of 1075.

The Veteran was afforded VA examinations in September 2009, March 2010, and November 2016.

A September 2009 VA examination report shows that the Veteran reported she experienced two types of headaches, one milder and one more severe.  She reported experiencing the milder migraines two to four days per week, which she described as moderate, and sometimes accompanied by noise and light sensitivity and nausea, but she reported they were not incapacitating, and that walking helps.  She also reported reading.  She reported the second type of headache occurs once every few months that begins with spots in her right eye, then lost vision in her right eye for up to one hour, accompanied by nausea and emesis and severe pain, lasting usually a total of five days, with the first two days in bed.  She reported she was generally able to work, even with a severe headache, but that she has been incapacitated for up to two days every few months.  She reported being allergic to several medications in the past, and that she had an alphalytic response to Imitrex.  The examiner noted that the Veteran was presently unemployed since May 2009 when she moved to Minnesota, but that her prior work history included (but was not limited to) working as a resort front desk clerk, and a call center supervisor.  Regarding any functional impairment, the examiner opined that the Veteran experienced intermittent incapacitation, but that she was able to perform substantially gainful employment.

A March 2010 VA examination report shows that the examiner noted that the Veteran started using an ergotamine nasal spray for migraine treatment, which she took only for more severe headaches accompanied by seeing spots or nausea, and the Veteran reported that it takes the edge off and allows her to function with a migraine after 30 minutes.  The examiner noted that the Veteran was able to start college in a health information technology program, and was earning "A" grades.  The examiner noted the Veteran had not worked since moving around April 2009 to Minnesota, and that her prior work history included working as a front desk person, in a federal bank with mortgages, as a call center supervisor, a parts manager at trucking company, and in air conditioning.  She reported leaving some of her past employment due to her migraines.  She reported that she spends time at the library or bookstore for recreation.  The Veteran reported she was able to function most of the time with a migraine by taking her medication.  The examiner noted that the occupational impairment due to the Veteran's migraines involves intermittent incapacitation and avoiding bright lights, including about three days of incapacitation in February, and four to six days in January.  The examiner opined that the Veteran would be able to perform work in her usual occupation, and that she was able to perform substantially gainful employment, particularly sedentary, light, and moderate duty activities, but would have to avoid bright light.

The November 2016 VA examination report shows the Veteran reported that since her completion of the VA Chronic Pain Rehab Program (CPRP) last summer, she achieved a breakthrough in her headache management. She reported that historically, she used to get headaches several times per month that would last four to six days, and she reported symptoms including nausea, vomiting, and vertigo.  She reported experiencing constant pain over her entire head, usually a 5/10 this summer, that she stated she lives with, and she reported that the topiramate medication decreases this daily background headaches.  Twice per week, however, she reported getting an intense flare of pain, a 9/10, will see spots in the left eye, then blindness in the left eye, which recovers, and the flares last up to 24 hours and she has to go into a dark room and go to sleep.  She denied photophobia or any other symptoms with the migraine flares.  She also reported that since participating in the CPRP program, she learned to use Qi Gong to help control her vertigo, involving slow movements of her head, neck, and arms, and slow steps, that she reported helps considerably  and that she was now able to differentiate her vertigo symptoms with nausea and vomiting from her migraine symptoms.  

The examiner noted her work history with an air conditioning company, a truck driver, parts manager, banking, and front desk reception for Hilton hotels.  The Veteran reported she earned an Associate degree in health information technology in 2011, and she was working on her bachelor's degree in the same field and was on pace to graduate in the spring of 2018.  She reporting taking a seven week summer course and earned a "B" grade.  She also reported studying the martial art of Shaolin Kempo for the past three years, working at this for eight hours a week and that she earned a black belt, and she reported walking seven to eight miles per day (transcribed as "hours" in error, compare to correspondence, April 2017) and reading a lot, including the horror genre.

The examiner opined that the Veteran experiences characteristic prostrating attacks of migraine headaches pain once every month, but that she did not experience very prostrating and prolonged attacks of migraines productive of severe economic inadaptability.  The examiner opined that the Veteran's migraines affect her ability to work insofar as she experiences prostrating flares twice per week that severely impair her function, albeit she remained functional in between flare-ups.  The examiner noted that with accommodation, the Veteran was able to pursue an education, albeit one course at a time.  The examiner further noted that for the last three years, the Veteran remained active on a consistent, daily basis, and she had no hospitalizations or emergency visits.

"The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008).  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

"However, in the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  38 C.F.R. § 3.321(b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').  When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating."  Thun, supra.

In November 2015, the RO referred the claim to the Director of Compensation and Pension for extraschedular consideration.  A December 2015 administrative determination shows the Director of Compensation and Pension determined that the schedular criteria adequately contemplated the Veteran's migraine headaches symptomatology.  The Director noted that the Veteran had reported daily, severe headaches, and that a review of the 2013, 2014, and 2015 records revealed multiple regular visits for migraines and some success with medications for treatment, but no ER visits or hospitalizations for migraines.  The Director further noted that the Veteran continued her pursuit of a Bachelor degree, that she volunteered two days per week at the VA medical center, she performed five to six hours per week of martial arts, she was finishing her bachelor of science degree, and that she stated that she is able to function on most days despite her headaches.  The Director acknowledged that a July 2013 record from vocational rehabilitation shows it was noted that the Veteran's migraines affected her ability to work, and that she could only perform a "reduced work tolerance level."  The Director noted, however, that the vocational rehabilitation physician did not provide any details as to the level of work the Veteran can perform, and that opinion appeared to be based solely on the subjective report of the Veteran and not on objective medical evidence.  The Director added that the evidence showed she received regular treatment from the local VA medical center with good results, and her volunteer work had been minimally impacted.  Regarding her claimed TDIU, the Director noted that entitlement to a TDIU was not shown based on the evidence of record, and noted again that the Veteran reported at most treatment visits that she is able to function despite the migraines, her volunteer work has been minimally impacted, and she had been attending college and planned to graduate with a bachelor of science degree. 

As noted by the Court in Kuppamala, "the Board has authority to review the entirety of the Director's decision," and "once the Director has made an initial determination, the Board may assign an extraschedular rating thereafter."  See Kuppamala v. McDonald, 27 Vet. App. 447, 456, (2015).  

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's migraine headaches with the established criteria shows that the rating criteria reasonably contemplate the Veteran's disability level.  As noted above, a 50 percent rating contemplates very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  She has been unemployed, but participating in vocational rehabilitation, attending college, and volunteering, and she has obtained her associates degree during the period on appeal and pursued her bachelor's degree.  The Board finds that the severity and frequency of her migraines, and her employability situation is squarely contemplated by the 50 percent rating criteria.  As such, an extraschedular rating is not appropriate.  

Therefore, the Board concludes that entitlement to an evaluation in excess of 50 percent for migraine headaches is not warranted, including not on an extraschedular basis; the preponderance of the evidence is against the claim, and the benefit of the doubt rule is not for application.

B.  TDIU

A total rating based on unemployability may be granted if a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (2016); see also 38 C.F.R. §§ 3.340(a), 3.341(a) (2016).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2016).

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

The Veteran claims entitlement to a TDIU.  See Form 21-8940, December 2009.

The Veteran is presently service-connected for migraine headaches (50 percent), and vertigo (30 percent, effective April 14, 2017).  Her combined rating was 50 percent from June 18, 2009, and 70 percent from April 14, 2017.  Therefore, the schedular criteria for a TDIU were met effective April 14, 2017, but not prior to.

The Veteran was afforded VA examinations in September 2009, March 2010, and November 2016 relating to her migraines.  Those VA examination reports are address in detail above.

As noted above, the Veteran has generally reported experiencing two types of headaches - one more moderate that occurs several days a week or daily, but that is not incapacitating, and a second more severe type.  She reported to the September 2009 VA examiner that the more severe headaches occurs once every few months and lasts up to five days, but that she was generally able to work, even with a severe headache, except for being incapacitated for up to two days.  She reported to the March 2010 VA examiner that she experienced the more severe, incapacitating migraines three to six times per month (in January and February).  She has reported to several clinicians over the course of the period on appeal that her more moderate, daily or almost daily type of headache does not impair her daily functioning, and she has reported good results with her medications (e.g., her nasal spray, later topiramate, and then Imitrex).  The Board acknowledges that she reported to the November 2016 VA examiner experiencing the more severe flare-ups twice per week of a level of 9/10 for up to 24 hours and having to go to a dark room and sleep, but the Board finds this reported frequency to be not credible in light of the fact that it is inconsistent with her own self reports to treating physicians around that time.  Specifically, as noted above, a December 2016 VA treatment record shows she reported that improvement since completing the Chronic Pain Rehabilitation Program, and that she had only experienced two major headache days since her appointment in July 2016.  See CAPRI (Minneapolis), received June 2017 at p.39 and 45 of 1075.  The Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).

Also, as noted above, the Veteran was recently awarded service connection for vertigo effective April 14, 2017.  The underlying May 2017 VA examination report (DBQ) shows the Veteran has diagnosed vertigo, and that she experienced vertigo with staggering, dizziness, and involuntary eye movement more than once weekly.  The examiner opined, however, that it did not result in any functional impairment.

The Board has also carefully reviewed all of the other evidence of record, including the Veteran's statements, the medical evidence, and her vocational rehabilitation records.  

As noted above, the Veteran has been enrolled in college since 2010, she earned her associates degree in health information management in 2011, she has since been in pursuit of a bachelor degree, she has volunteered several days a week at a VA privacy office and at a long-term care facility, she reports she performs Shaolin Kempo eight hours per week, in which she has earned a black belt, she walks five to eight miles per day, and enjoys reading and visits the library and bookstores.  

Regarding her occupational history, as noted above, the Veteran has reported a history of working as a front desk person, in a federal bank with mortgages, as a call center supervisor, as a parts manager at trucking company, and in air conditioning.  She has reported that she stopped working around April 2009 both due to moving to Minnesota, and because of her migraines.  In that regard, a January 2010 Form 21-4192 from her last employer, Hilton Grand, shows the Veteran was a front desk clerk from March 2007 to April 2009, and that she resigned.  A November 2010 Form 21-4192 from Ocwen Loan Servicing shows that she worked there from 2005 to 2006, and that she left the company and never notified the company of her disability.

An August 2009 vocational rehabilitation counseling report shows it was noted that the Veteran's migraines impaired her employability, and that she had lost work due to migraines, and she was considered to have a serious employment handicap based on her migraines, and it was noted that she lacked a formal degree.  An April 2011 vocational rehabilitation record shows the Veteran was volunteering in a VHA privacy office four hours on Thursdays, and at a long-term care facility on Mondays and Wednesdays for four to five hours each day, and notes she had a current 3.42 GPA in college.  See VA memo, April 2011.  A June 2011 record shows she reported completing her associates degree and that she decided to continue in pursuit of a bachelor's degree, that she continued volunteering at VA and enjoyed it, and that she reported "occasional migraines/vertigo at times, but that she is able to cope with these symptoms and they do not interfere with her other goals."  See CAPRI (Minneapolis), received June 2017 at p.870 of 1075.  A June 2013 vocational rehabilitation record shows that the Veteran reduced her courseload to part-time because she reported it increased her migraines.  In a July 2013 letter, Dr. K.G. of the VA medical center wrote that due to the Veteran's migraines and difficulties with medication management, she could only work at a reduced tolerance level.  In an August 2013 statement, the Veteran reported that she had to reduce her courseload due to her migraines, and that she was on academic probation.  Similarly, a November 2013 VA mental health note shows the Veteran reported that she was having a very difficult term at school due to her migraine pain, and that her coursework required a lot of reading online that increased the frequency and intensity of headache pain flare-ups.  See CAPRI (Minneapolis), received June 2017 at p.569 of 1075.  An April 2015 letter from the privacy office at the Minneapolis VA medical center shows the privacy officer wrote that the Veteran volunteers in the privacy office one day per week "with minimal, but occasional absences."  Another April 2015 letter, from the chief of the HIMS department at the VA medical center, shows she wrote that the Veteran volunteered in the RIMS department for the privacy officer for four years, usually on Thursdays, and that "there have been occasions over these past 4 years where she has been unable to come in to work with us or has left early due to migraine pain."

For the period prior to April 14, 2007, as explained above, the Veteran has not met the schedular criteria for a TDIU.  In November 2015, the RO referred the case to the Director of Compensation and Pension for extraschedular consideration.  In December 2015, the Director opined that the criteria for an extraschedular TDIU rating were not met.  The Director noted that entitlement to a TDIU was not shown based on the evidence of record, and noted that the Veteran reported at most treatment visits that she is able to function despite the migraines, her volunteer work has been minimally impacted, and she had been attending college and planned to graduate with a bachelor of science degree.

In light of the above, the Board finds that for the entire period on appeal, the preponderance of the evidence is against finding that entitlement to a TDIU is warranted, including for the period prior to April 14, 2017 on an extraschedular basis.  As shown above, during the period on appeal, the Veteran has credibly reported experiencing severe headaches requiring bed rest only a few times per month, and she has reported to several clinicians being able to generally function with her medications.  She has been able to pursue a college education, albeit at a reduced pace more recently, she has obtained a black belt in Shaolin Kempo that she practices eight hours per week, she walks five to eight miles per day, volunteers two to three days per week, and she visits the library or bookstore for leisure, presumably to read.  While the Board acknowledges that her migraines certainly may cause significant occupational impairment, which is already contemplated by the presently assigned 50 percent rating, they are simply not shown to prevent her from maintaining substantially gainful employment.  The Board acknowledges that the August 2009 vocational rehabilitation counseling report noted that the Veteran's migraines impaired her employability, and that she had lost work due to migraines.  The Board ultimately, however, finds the report from her last three employers in the claims file (Forms 21-4192) to be more credible, none of which cite any issues with her migraine headaches.  Rather, they show she left her employment.  The Board also acknowledges that Dr. K.G. of the VA medical center wrote in July 2013 that due to the Veteran's migraines and difficulties with medication management, she could only work at a reduced tolerance level, and the Board acknowledges a similar notation in her vocational rehabilitation file in February 2015.  The Board finds, however, that the probative value of this opinion is simply outweighed by the plethora of documentative evidence in this case, which shows that the Veteran has generally reported good outcomes with her medications, and that she has been able to engage in several educational, worklike, and physically strenuous activities, in addition to reading for leisure, and that she has often denied that her headaches affect her daily activities.  Therefore, entitlement to a TDIU is denied.


ORDER

Entitlement to an evaluation in excess of 50 percent for migraine is denied.

Entitlement to a TDIU due to service-connected disability is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


